DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2020 is in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 11/16/2020is hereby acknowledged.

Drawings
The drawings were received on 11/16/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Golmie et al. (NPL tilted” "Bluetooth adaptive techniques to mitigate interference," GLOBECOM '03. IEEE Global Telecommunications Conference (IEEE Cat. .

Regarding Claim 1, Golmie et al. discloses;
	 A master-slave system for communication (pg. 405, right hand column, Section II: Section II. master and slave system communicating over Bluetooth protocol) …, comprising:
at least one slave device and one master device (pg. 405, right hand column, Section II: Section II: at least “the master device” and at least “the slave device”), wherein the slave device and the master device …, 
wherein the master device is configured to generate and transmit a request message to the slave device over a first channel (pg. 405, right hand column, Section II: Section II: “the master device controls all packet transmission” over a first “frequency”) …, 
wherein the slave device is configured to receive the request message over the first channel (pg. 405, right hand column, Section II: “the measurements collected by the slave devices are sent to the master (or implied in acknowledgement packets”.  That is the slave device receives the packets over the first “frequency”) …, 
generate at least one response message based on the request message, and transmit the at least one response message to the master device over (pg. 405, right hand column, Section II: “the measurements collected by the slave devices are sent to the master (or implied in acknowledgement packets”. That is the slave device generates and transmits at least one acknowledgement packet/response message, to the master device) …, and 
wherein the master device is configured to receive the at least one response message (pg. 405, right hand column, Section II: “the measurements collected by the slave devices are sent to 
the master device is configured to classify the first channel [frequency] (pg. 405, right hand column, Section II:) … as suitable or unsuitable for data transmission based on the at least one received response message (pg. 405, right hand column, Section II: Part A and B: the master “decides” “bad”/ unsuitable frequency and “good”/suitable frequency for data transmission based on the “acknowledge packets”/response message) and to transmit further messages on the first channel (pg. 405, right hand column, Section II: Part A and B: first “good” frequency) … or to change to another channel (pg. 405, right hand column, Section II: Part A and B: change  to another  “good” frequency…found in the hopping pattern”)…based on the classification (pg. 406, left hand column, Section II: the data transmission is performed based on determination/measurement of “bad” and  “good” frequencies, i.e. the classification of “bad” and “good” frequencies).
Golmie et al. discloses that the master-slave system for communication is based on Bluetooth radio connection rather than over:
“an ultra-wideband radio connection”
On the other hand, in similar field of endeavor (Fig. 1: short-range communication system), Lou et al teaches (Fig. 1, 2, Para. [0010]-[0011], [0040]) a master-slave communication system where the master device performs “channel assessment process” in order to classify “good” and bad” from the plurality of available channels where these channels can be used to establish  “link protocols [connection] including, but not limited to, BLUETOOTH®…and ultra-wideband (UWB) technologies”.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to implement the wireless radio connection in Golmie 

Regarding Claim 2, Golmie et al. in view of Lou et al. discloses all as applied to claim 1 above, where Golmie et al. further teaches:
wherein the master device is configured to classify the first channel of the ultra-wideband radio connection based on at least one characteristic of the at least one received response message, in particular based on a signal-to-noise ratio and/or a number of the received response messages (pg. 405, right hand column, Section II: “the measurements collected by the slave devices are sent to the master (or implied in acknowledgement packets”.  That is, the master device classifies “bad”/ “good” frequencies based on a number “acknowledgement packets”).

Regarding Claim 6, Golmie et al. in view of Lou et al. discloses all as applied to claim 1 above, where Golmie et al. further teaches:
wherein the master device is configured to generate and transmit to the slave device a decision message on the classification of the first channel of the ultra-wideband radio connection based on the at least one response message and the classification (pg. 405, right hand column, Section II: “the master needs to communicate the changes in the hopping sequence to all slaves in the piconet in order to maintain synchronization. Thus, AFH requires the exchange of Layer Management Protocol (LMP) messages in order to advertise the new hopping sequence”).

Regarding Claim 7, Golmie et al. in view of Lou et al. discloses all as applied to claim 6 above, where Golmie et al. further teaches:
wherein the slave device is configured to transmit further messages on the first channel of the ultra-wideband radio connection or to change to the other channel of the ultra-wideband radio connection based on the decision message (pg. 405, right hand column, Section II: “the master needs to communicate the changes in the hopping sequence to all slaves in the piconet in order to maintain synchronization. Thus, AFH requires the exchange of Layer Management Protocol (LMP) messages in order to advertise the new hopping sequence”.  That is,  the slave device at least maintains the same “good” hopping pattern /connection or switches to a “good” hopping pattern /connection based on “the exchange of Layer Management Protocol (LMP) messages”).


Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Golmie et al. (NPL tilted” "Bluetooth adaptive techniques to mitigate interference," GLOBECOM '03. IEEE Global Telecommunications Conference (IEEE Cat. No.03CH37489), 2003, pp. 405-409 Vol.1, doi: 10.1109/GLOCOM.2003.1258270 cited in submitted IDS) in view of Lou et al. (US 2017/0280458 A1) further in view of Palin et al. (US 2005/0059345 A1 cited in submitted IDS).

Regarding Claim 3, Golmie et al. in view of Lou et al. discloses all as applied to claim 1 above, however they do not teach:

On the other hand, Palin et al. discloses;
wherein the master device and the slave device are configured to exchange configuration information in advance via a further radio connection, in particular a Bluetooth low-energy connection, for communication via the ultra-wideband radio connection (Fig. 4-6, Para. [0062]-[0067], [0069]-[0074]: “the present invention provides for additional and modified Bluetooth messages [configuration information] that may be employed in establishing UWB communications”. That is, messages/parameters are exchanged using Bluetooth communications before switching to the ultra-wideband radio communication).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to utilize Bluetooth connection in Golmie et al. in view of Lou et al.’s invention to exchange configuration information for ultra-wideband (UWB) radio connection as taught by So et al., where doing so would (Lou et al., Para. [0009]) “provide the high data rates offered by UWB”.

Regarding Claim 4, Golmie et al. in view of Lou et al. discloses all as applied to claim 3 above, where Palin et al. further teaches:
wherein the master device and the slave device are configured to preselect the first channel and/or at least one other channel of the ultra-wideband radio connection based on the exchanged configuration information (Fig. 4-6, Para. [0061]: “the initiating device determines the communications capabilities of the remote device. This step may comprise these devices 

Regarding Claim 5, Golmie et al. in view of Lou et al. discloses all as applied to claim 4 above, where Palin et al. further teaches:
wherein the master device and the slave device are configured to select the first channel and/or at least one other channel of the ultra-wideband radio connection based on a common rule and/or according to a predefined order of the channels (Fig. 4-6, Para. [0061]: “the initiating device determines the communications capabilities of the remote device. This step may comprise these devices exchanging one or more messages, such as a request for the capabilities of the remote device and a response containing these capabilities. These capabilities may be communicated in the form of link type identifiers and their associated transmission formats (e.g., UWB radio standard and version [a common rule])”).


Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Golmie et al. (NPL tilted” "Bluetooth adaptive techniques to mitigate interference," GLOBECOM '03. IEEE Global Telecommunications Conference (IEEE Cat. No.03CH37489), 2003, pp. 405-409 Vol.1, doi: 10.1109/GLOCOM.2003.1258270 cited in submitted IDS) in view of Lou et al. (US 2017/0280458 A1) further in view of So et al. (US 2010/0046583 A1 cited in submitted IDS).
Regarding Claim 8, Golmie et al. in view of Lou et al. discloses all as applied to claim 1 above, however they do not teach:
wherein the master device is configured to change to the other channel of the ultra-wideband radio connection if no response message and/or further message is received from the slave device after a predefined period of time.
On the other hand, So et al. discloses;
wherein the master device is configured to change to the other channel of the ultra-wideband radio connection if no response message and/or further message is received from the slave device after a predefined period of time (Para. [0053]: “a frequency quality measurement method 600, based on an average delay experienced by packets sent on a frequency… a measurement is made of the time elapsed from when the frame reaches the front of a transmission queue at operation 620 until an acknowledgement regarding the packet is received, the frequency is dropped (due to excessive retires), or until the current hop ends, whichever occurs first as indicated at operation 62”.  That is, channels are changed based on predefined time delay or an acknowledgement been received by the master).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to switch/change the channel in Golmie et al. in view of Lou et al.’s invention dependent on receiving acknowledgements in predefined delay as taught by So et al., where doing so would provide (So et al., Para. [0011]) “a frequency hopping communication system or process operating without interruption”.

Regarding Claim 9, Golmie et al. in view of Lou et al. discloses all as applied to claim 1 above, however they do not teach:

On the other hand, So et al. discloses;
wherein the slave device is configured to change to the other channel of the ultra-wideband radio connection if from the master device no request message is received after a predefined period of time after the ultra-wideband radio connection has been established and/or no decision message is received after a predefined period of time after transmission of the at least one response message (Para. [0053]: “a frequency quality measurement method 600, based on an average delay experienced by packets sent on a frequency… a measurement is made of the time elapsed from when the frame reaches the front of a transmission queue at operation 620 until an acknowledgement regarding the packet is received, the frequency is dropped (due to excessive retires), or until the current hop ends, whichever occurs first as indicated at operation 62”.  That is, channels are changed based on predefined time delay or an acknowledgement been received by the slave).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to switch/change the channel in Golmie et al. in view of Lou et al.’s invention dependent on receiving acknowledgements in predefined delay as taught by So et al., where doing so would provide (So et al., Para. [0011]) “a frequency hopping communication system or process operating without interruption”.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Golmie et al. (NPL tilted” "Bluetooth adaptive techniques to mitigate interference," GLOBECOM '03. IEEE Global Telecommunications Conference (IEEE Cat. No.03CH37489), 2003, pp. 405-409 Vol.1, doi: 10.1109/GLOCOM.2003.1258270 cited in submitted IDS) in view of Lou et al. (US 2017/0280458 A1) further in view of Binder (US 2019/0154439 A1).

Regarding Claim 10, Golmie et al. in view of Lou et al. discloses all as applied to claim 1 above, however they do not teach:
A motor vehicle, in particular a passenger car, which is a slave device or a master device for communication with a master device or a slave device in a master-slave system according to claim 1.
On the other hand, Binder discloses a motor vehicle, in particular a passenger car (Fig 24, 25b), which is a slave device or a master device for communication with a master device or a slave device in a master-slave system (Fig. 25b, Para. [0400], [0414], [0833]: a passenger car 51 performing as a master or slave device/node utilizing Bluetooth and ultra-Wideband communication radio connection).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the master or slave device in Golmie et al. in view of Lou et al.’s invention can be implemented in a passenger car as taught by Binder, where doing so (Binder, Para. [0266]) “aims to be prepared for the upcoming technologies and to improve cost-efficiency without making any compromise with respect to quality” for “the upcoming technologies” as implemented in the passenger car.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633